Citation Nr: 0405519	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, CT.

During the course of the appeal, the veteran moved to Texas.  
Thus, the Waco, Texas, RO is listed on the title page of this 
decision.  


REMAND

The Board notes that the last comprehensive VA examination 
afforded the veteran occurred in June 1995.  At that time, 
the examiner indicated that he could not confirm a diagnosis 
of PTSD.  The Board observes that subsequent to that 
examination, the veteran has been diagnosed as having PTSD on 
several occasions, including at the time of several VA 
hospitalizations.  

The Board further observes that the veteran, through 
testimony and by way of writing, has indicated that he was 
subjected to artillery fire while serving in the DMZ in 
Korea.  He also reported that the unit that he was attached 
to provided relief in Guatemala following an earthquake in 
that area.  He stated that he saw many dead and injured 
people at that time.   

The Board is of the opinion that the veteran should again be 
afforded the opportunity to provide a more detailed account 
of his stressors.  Regardless of whether the veteran provides 
a more detailed account of his stressors, the RO should 
contact NPRC and request the history of the units that the 
veteran was attached to while he was stationed in Korea.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again contact the 
veteran and request that he submit 
additional information he may have 
referable to stressor exposure in 
service.

2.  The RO should obtain and associate 
with the claims file copies of all 
treatment records of the veteran from the 
Dallas VAMC from April 2003 to the 
present.  

3.  The RO should review the entire 
claims file and prepare a summary of the 
details of the claimed stressor or 
stressors based on review of all 
pertinent documents including all medical 
reports and examinations, and the 
veteran's statements already of file and 
most recently obtained (if any).

4.  This summary and all associated 
documents, including the veteran's 
service personnel record, should then be 
sent to the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 with a request for 
corroboration of the veteran's alleged 
stressors as well as for a history of the 
units that the veteran was attached to.  

5.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present. 

The claims file must be made available to 
the examiner.  Any indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  

The examiner should provide detailed 
rationale for each opinion that is 
expressed.  

6.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

